Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1. 	Claims 1-2 and 4-7 have been allowed 
Reasons for Allowance
2. 	The above claims have been indicated as allowable by an earlier Office Action issued on 08/23/2021.
	An IDS has been filed on 11/12/2021. It is brought to the Applicant’s attention that the search and consideration are part of the examining procedure and do not represent a guarantee of allowability.
Prior determination
A subsequent art search and consideration has been conducted without revealing closer anticipative references. Other arts had been identified, attributed to Hillman (US 2016/0327779) in lieu of CIP US 2015/0012076 and the Provisional Application No.62/202,126; 62/195,729 and other provisional dated back to Jan. 17, 2014.

	Current findings based on the new search and determination.
	The IDS of 11/12/2021 identifies as most representative the art to Priore et al, US 2014/0198315, to the same Assignee disclosing a system comprising dual orthogonal detectors operating on a multi wavelength illuminated sample by applying conformal tunable filtering from which generating a first and second data sets, in assessing the characteristic analyte of the sample. Though the process is similar, the instant application specifically claims the use of MOE and AOTF tunable filtering by which narrowing the scope of the claims which are not claimed in the subsequent art provided in the IDS.  

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/